DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 33-52 are pending in this office action
Claims 33, 36-40, 42, 43, 48-50 and 52 have been amended.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 12/22/2021 have been considered but are moot in view of new grounds of rejection. See rejection below necessitated by the claim amendments.

Allowable Subject Matter
Claims 38, 39, 41, 42, 48, 49, 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37, 40, 43-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2004/0192341 A1) in view of Hsu et al (US 6,169,898 B1).

Regarding claim 33, Wang teaches a wireless transmit/receive unit (WTRU)  comprising a processor (Wang: Fig. 1:12) configured to: 
receive configuration defining a dedicated radio resource assignment for a travel path, wherein the dedicated radio resource assignment comprises dedicated radio resources assigned to the WTRU (Wang: Figs. 2-3; ;[0014], [0045]-[0046], resources are reserved for mobile stations in each cell, for example cell 16a, based on the mobile station travel plan), a start time for using the dedicated radio resources, and an end time for stopping use of the dedicated radio resources (Wang: Figs. 2-3; [0034]; [0052], each cell having resources reserved with a start time (when the mobile station enters the cell) and an end time (when the mobile station exits the cell and moves to another cell)); 
determine the start time has been reached and use the dedicated radio resources in a first cell based on reaching the start time; and determine the end time has been reached and stop using the dedicated radio resources in the first cell based on reaching the end time (Wang: Figs. 2-3; [0044]-[0045], [0057], when the mobile station moves from one cell to another (crosses cell boundaries), the mobile station uses resources reserved in the target cell (i.e. the mobile station starts using resource of the cell when it enters the cell and stop using the resource when it exits the cell); each cell has a time of entry (start time) and a time of exit (end time) as shown in Fig. 3). 
Wang does not explicitly disclose the WTRU receives a configuration information that comprises a start time and end time to using the resources.
Hsu disclose the WTRU receives a configuration information that comprises a start time and end time to using the resources (Hsu: Figs. 1 and 3; col 6: lines 65-67’ col 7:lines 1-36, based on MS movement prediction, MS receives resource allocation information comprising a starting time to using the resource Fig. 3:52 and an ending time to using the resource Fig. 3:54).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wang wherein the WTRU receives a configuration information that comprises a start time and end time to using the resources as disclosed by Hsu to provide a system for maintaining a selected quality of service level in a radio communication when a terminal is moving (Hsu: Abstract).

Regarding claim 43, Wang teaches a method, comprising: 
receiving, at a WTRU, a configuration defining a dedicated radio resource assignment for a travel path, wherein the dedicated radio resource assignment comprises dedicated radio resources assigned to the WTRU  (Wang: Figs. 2-3; ;[0014], [0045]-[0046], resources are reserved for mobile stations in each cell based on the mobile station travel plan), a start time for using the dedicated radio resources, and an end time for using the dedicated radio resources (Wang: Figs. 2-3; [0034]; [0052], each cell having resources reserved with a start time (when the mobile station enters the cell) and an end time (when the mobile station exits the cell and moves to another cell)); 
determining, at the WTRU, the start time has been reached and using the dedicated radio resources in a first cell based on reaching the start time; and  Page 4 of 7DOCKET NO.: ILTE_13538US02PATENTdetermining, at the WTRU, the end time has been reached and stop using the dedicated radio resources in the first cell based on reaching the end time (Wang: Figs. 2-3; [0044]-[0045], [0057], when the mobile station moves from one cell to another (crosses cell boundaries), the mobile station uses resources reserved in the target cell (i.e. the mobile station starts using resource of the cell when it enters the cell and stop using the resource when it exits the cell); each cell has a time of entry (start time) and a time of exit (end time) as shown in Fig. 3).   
Wang does not explicitly disclose the WTRU receives a configuration information that comprises a start time and end time to using the resources.
Hsu disclose the WTRU receives a configuration information that comprises a start time and end time to using the resources (Hsu: Figs. 1 and 3; col 6: lines 65-67’ col 7:lines 1-36, based on MS movement prediction, MS receives resource allocation information comprising a starting time to using the resource Fig. 3:52 and an ending time to using the resource Fig. 3:54).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wang wherein the WTRU receives a configuration information that comprises a start time and end time to using the resources as disclosed by Hsu to provide a system for maintaining a 
 
Regarding claims 34 and 44, Wang teaches wherein the travel path comprises a plurality of segments (Wang: Figs. 2-3; [0059]-[0060], the travel path comprises plurality of segments), and, for each segment of the plurality of segments, the dedicated radio resource assignment comprises: respective dedicated radio resources, a respective start time for using the respective dedicated radio resources, and a respective end time for stopping use of the respective dedicated radio resources (Wang: Figs. 2-3; [0034]; [0052], each cell (segment) having resources reserved with a start time (when the mobile station enters the cell) and an end time (when the mobile station exits the cell and moves to another cell)).  

Regarding claims 35 and 45, Wang teaches wherein the dedicated radio resource assignment further comprises a second set of dedicated radio resources assigned to the WTRU, a second start time for using the second set of dedicated radio resources, and a second end time for stopping use of the second set of dedicated radio resources (Wang: Figs. 2-3; [0044]-[0045], [0057], the mobile station is allocated resource in each cell, for example cell 16b (second cell); when the mobile station moves from one cell to another (crosses cell boundaries), the mobile station uses resources reserved in the target cell (i.e. the mobile station starts using resource of the cell when it enters the cell and stop using the resource when it exits the cell); each cell has a time of entry (start time) and a time of exit (end time) as shown in Fig. 3).  

Regarding claims 36 and 46, Wang teaches wherein the processor is configured to determine the second start time has been reached and use the second set of dedicated radio resources in a second cell based on reaching the second start time, and determine the second end time has been reached and stop using the second set of dedicated radio resources in the second cell based on reaching the second end time  (Wang: Figs. 2-3; [0044]-[0045], [0057], when the mobile station moves from one cell to another (crosses cell boundaries), the mobile station uses resources reserved in the target cell (i.e. the mobile station starts using resource of the cell when it enters the cell and stop using the resource when it exits the cell); each cell has a time of entry (start time) and a time of exit (end time) as shown in Fig. 3).
  
Regarding claims 37 and 47, Wang teaches wherein the processor autonomously switches from the first cell to the Page 3 of 7DOCKET NO.: ILTE_13538US02PATENT second cell based upon reaching the second start time (Wang: Figs. 2-3; [0034],[0037] the mobile station performs handover from one cell to another when it crosses cell boundary based its prediction of the travel plan).

Regarding claims 40 and 50, Wang teaches wherein the processor is further configured to: detect a change in the travel path, and request a reconfiguration Wang: [0020]; [0057], reconfiguration of resources based on change in the travel path).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478